      Case: 5:17-cv-02047-KBB Doc #: 28 Filed: 12/28/18 1 of 1. PageID #: 264



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ELIZABETH A. JORDAN, individually             )       CASE NO. 5:17-cv-02047
and as Administratrix of the Estate of
Deceased, Wayne K. Jordan,                    )

                       Plaintiff,             )       MAGISTRATE JUDGE
                                                      KATHLEEN B. BURKE
v.                                            )

SUMMIT COUNTY, OHIO                           )       ORDER
and SUMMIT COUNTY BOARD
of COMMISSIONERS, et al.                      )

                       Defendants.            )



       In the parties’ December 11, 2018, Joint Status Report, they have requested clarification

of the Court’s September 11, 2018, Memorandum Opinion and Order (Doc. 20) (hereinafter

“MOO”) as it pertains to whether Defendant Sheriff Barry (“Barry”) remains a party in this case.

Doc. 27, pp. 2-3. The Court believes that its MOO is clear. However, in order to assist the

parties, the Court states that, as pled in the Complaint and noted in the MOO, Plaintiff’s second

cause of action states an official capacity claim for failure to train against Barry and such a claim

against a public employee is “’equivalent to a lawsuit directed against the public entity which

that agent represents.’” Doc. 20, p. 5, n. 8 (quoting Scott v. Clay County, Tenn., 205 F.3d 867,

879 (6th Cir. 2000)). As such, Barry remains a Defendant in this case in his official, not his

individual, capacity under the second cause of action.



December 28, 2018                                      /s/ Kathleen B. Burke
                                                      _______________________________
                                                      Kathleen B. Burke
                                                      United States Magistrate Judge


                                                  1
